Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 1 of 12 Page ID #3039



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )   CASE NO. 3:18-CV-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

            DEFENDANTS’ RESPONSE TO PLAINTIFF CATHERINE
         ALEXANDER’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 2 of 12 Page ID #3040



                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................. 1

RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS .................................................... 2

ARGUMENT ................................................................................................................................. 5

CONCLUSION ............................................................................................................................. 7




                                                                     i
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 3 of 12 Page ID #3041



                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Assessment Technologies of WI, LLC v. WIREdata, Inc.,
   350 F.3d 640 (7th Cir. 2003) .....................................................................................................6

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) ...................................................................................................................5

Feist Pub., Inc. v. Rural Tel. Serv. Co.,
   499 U.S. 340 (1991) ...................................................................................................................6

Gen. Universal Sys., Inc. v. Lee,
   379 F.3d 131 (5th Cir. 2004) .....................................................................................................6

Isringhausen Imports, Inc. v. Nissan N. Am., Inc.,
    No. 10 Civ. 3253, 2011 WL 6029733 (C.D. Ill. Dec. 5, 2011) .................................................6

Ringgold v. Black Entm’t Television, Inc.,
   126 F.3d 70 (2d Cir. 1997).........................................................................................................6

Statutes

17 U.S.C. § 501 ................................................................................................................................2

Rules

Fed. R. Civ. P. 56 .....................................................................................................................3, 4, 5




                                                                       ii
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 4 of 12 Page ID #3042



                                PRELIMINARY STATEMENT

       Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and

Visual Concepts Entertainment (“Take-Two”) respectfully submit this response to Plaintiff

Catherine Alexander’s (“Plaintiff”) Motion for Partial Summary Judgment (Dkt. 139) (the

“Motion”). The Motion frequently confuses two different elements of a copyright claim, factual

copying and actionable (legal) copying, both of which Plaintiff must prove to establish copyright

infringement. Although the Motion sometimes treats these two elements as essentially

interchangeable, they differ in important ways. Yet, relying on evidence of factual copying, the

Motion leaps to conclusions concerning issues relevant to actionable copying, including

originality and authorization, Mot. 1, that, as Take-Two explains below, not only are

unsupported but actually are contrary to the evidence in this case, such that Plaintiff has utterly

failed to demonstrate actionable copying.

       To be clear, Take-Two does not dispute factual copying. As Take-Two’s own motion for

summary judgment makes clear, Take-Two admits that the tattoos at issue (the “Tattoos”) inked

on Randy Orton appear in the video games WWE 2K16, WWE 2K17, and WWE 2K18 (“WWE

2K”) as part of accurately depicting Mr. Orton’s likeness. Defs.’ Mem. Supp. Summ. J. (Dkt.

No. 142) (“Defs.’ Mot.”). Thus, to the extent that Plaintiff’s Motion seeks summary judgment as

to that narrow issue, the Motion should be denied as moot. That said, Plaintiff has not

established actionable (legal) copying. Indeed, as explained in Take-Two’s own Motion,

Plaintiff cannot establish it because the copying is not actionable for multiple reasons, including

de minimis use, lack of originality, implied license, and fair use. Defs.’ Mot. 7–17. Although

Take-Two does not believe Plaintiff intended to move on any of those issues, to the extent that

Plaintiff’s Motion purports to reach the issue of actionable copying, it should also be denied

because Plaintiff has failed to establish actionable copying.


                                                  1
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 5 of 12 Page ID #3043



                  RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS

        Take-Two hereby incorporates by reference the Statement of Facts its Motion for

Summary Judgment. Take-Two further responds to Plaintiff’s Statement of Facts as follows:

              Plaintiff’s Statement                                  Take-Two’s Response

 Plaintiff originally filed this action on April         Undisputed, but clarifies that Plaintiff

 17, 2018, based on alleged violations of 17             subsequently filed a First Amended

 U.S.C. § 501 for direct, indirect, contributory,        Complaint on October 2, 2018.

 and/or vicarious infringement of copyrights.

 Plaintiff is an established visual artist, who is       Disputed in Part. Plaintiff cites no evidence

 the creator of the original tattoos for                 in the record in support of this statement.

 professional wrestler Randy Orton, which are            Plaintiff has not presented evidence that

 the subject of this suit.                               (1) she is an established visual artist or (2) the

                                                         Tattoos are original. On the contrary, the

                                                         evidence in the record establishes that Tattoos

                                                         are comprised of common elements or motifs

                                                         and pre-existing work. See Dkt. 142-17 at

                                                         Ex. 9 at 98:15–21; Dkt. 142-8 at Ex. 5, p. 22

                                                         ¶ 44 (finding it is “common to have tribal

                                                         designs in tattoos”); Dkt. 108 at RFA Resps.

                                                         133–36. Defendants do not dispute that six

                                                         tattoos inked on professional wrestler Randy

                                                         Orton are the subject of this lawsuit.




                                                     2
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 6 of 12 Page ID #3044



    Plaintiff submitted applications to register                Undisputed, but clarifies that although

    copyrights in each of Randy Orton’s tattoos                 Plaintiff submitted applications to register

    created by Plaintiff.                                       copyrights in certain tattoos, Plaintiff failed to

                                                                obtain copyright registrations in any of the

                                                                Tattoos prior to filing this lawsuit. See Dkts.

                                                                142-27–142-31 at Exs. 19–23.1 Plaintiff also

                                                                notes that the Copyright Office refused to

                                                                register one of the Tattoos, concluding that it

                                                                is not copyrightable, see Dkt. 142-32 at Ex.

                                                                24, a fact that Plaintiff failed to disclose in the

                                                                Amended Complaint.

    In 2009, Plaintiff contacted Defendant WWE                  Disputed. Plaintiff cites no evidence in the

    about the reproduction of Randy Orton’s                     record in support of this statement and

    tattoos on various items for sale by WWE.                   therefore does not satisfy her burden under

                                                                Federal Rule 56.

    Defendant WWE offered Plaintiff $450 for                    Disputed. Plaintiff cites no evidence in the

    extensive rights to use and produce the tattoo              record in support of this statement and

    designs on WWE products.                                    therefore does not satisfy her burden under

                                                                Federal Rule 56.

    Plaintiff declined Defendant WWE’s offer                    Disputed. Plaintiff cites no evidence in the

    and instructed Defendants that Plaintiff did                record in support of this statement and

    not grant any permission to WWE to copy,


1
    This issue is currently subject to Take-Two’s motion to dismiss (Dkt. 89).



                                                            3
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 7 of 12 Page ID #3045



 duplicate, or otherwise reproduce any of               therefore does not satisfy her burden under

 Plaintiff’s designs.                                   Federal Rule 56.

 Defendants have released and promoted                  Disputed in part. Plaintiff cites no evidence

 wrestling video games titled “WWE 2K16,”               in the record in support of this statement.

 “WWE 2K17,” and “WWE 2K18”                             There is no evidence in the record showing

 (collectively the “Infringing Games”), all of          that Randy Orton was prominently featured in

 which prominently feature Randy Orton.                 WWE 2K, and all of the evidence actually in

                                                        the record supports a finding that Randy

                                                        Orton’s tattoos were a minimal part of the

                                                        game. Dkt. 142 at 18–19; Dkt. 142-7, Ex. 4.

 The tattoos on Randy Orton that appear in the          Disputed in Part. Plaintiff cites no evidence

 Infringing Games are the same as or                    in the record to support this statement.

 substantially similar to Plaintiff’s copyrighted       Defendants do not dispute that the Tattoos

 works.                                                 inked on Randy Orton appear in WWE 2K to

                                                        realistically portray the wrestler. Defendants

                                                        clarify, however, that the Tattoos are not

                                                        protectable because they are not original

                                                        works, but instead were copied from pre-

                                                        existing designs or are comprised of

                                                        unprotectable elements, including tropes and

                                                        motifs common in the tattoo industry. Dkt.

                                                        142 at 13–14. Moreover, the term




                                                    4
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 8 of 12 Page ID #3046



                                                     “substantially similar” is a legal conclusion

                                                     not supported by the evidence. See infra.

 Defendants obtained access to Plaintiff’s           Undisputed, but Defendants clarify that they

 copyrighted works through their relationship        authentically replicated Randy Orton’s

 with Randy Orton.                                   likeness in WWE 2K by licensing Mr. Orton’s

                                                     image and likeness from the WWE, not from

                                                     Mr. Orton directly. Dkt. 142-1 at Ex. 1 ¶ 7.

 Defendants never obtained permission from           Disputed. Plaintiff cites no evidence in the

 copyright holder to use, reproduce, or create       record in support of this statement. In fact,

 derivative works based on Plaintiff’s               there is undisputed evidence in the record

 copyrighted works in the Infringing Games.          showing that Plaintiff impliedly licensed the

                                                     Tattoos to Mr. Orton who, through the WWE,

                                                     licensed rights in his likeness (including the

                                                     Tattoos permanently inked on his body) to

                                                     Defendants. Dkt. 142-1, Ex. 1 ¶ 7; Dkt.

                                                     142-2, Ex. 2 ¶ 22; Dkts. 142-22–142-23, Exs.

                                                     14–15.


                                          ARGUMENT

       Summary judgment is proper only where the movant can show that (1) there are no

genuine disputes as to material facts and (2) the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(c). A dispute is “genuine” if there is sufficient evidence for a reasonable

jury to return a verdict for the nonmoving party. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Here, Take-Two agrees that factual copying occurred. That said, as noted in the chart



                                                 5
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 9 of 12 Page ID #3047



above, Plaintiff’s Motion misstates and misrepresents the facts currently in the record, and baldly

asserts legal conclusions as fact. Moreover, she touches on issues pertinent to actionable

copying, which Plaintiff has not demonstrated and which is not supported by the facts.

       To establish copyright infringement, a plaintiff must prove “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original.” Feist Pub., Inc.

v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Within the second element there are two sub-

elements: (1) factual copying and (2) legally actionable copying. Gen. Universal Sys., Inc. v.

Lee, 379 F.3d 131, 141 (5th Cir. 2004); see also Ringgold v. Black Entm’t Television, Inc., 126

F.3d 70, 75 (2d Cir. 1997) (describing the difference between factual copying and actionable

copying). To show factual copying, a plaintiff needs to show that the defendant “actually used

the copyright material to create his own work.” Gen. Universal Sys. 379 F.3d at 141.

       Take-Two does not contest the first sub-element, factual copying. To depict Mr. Orton in

WWE 2K as he appears in real life, Take-Two realistically depicted his likeness, including the

Tattoos. Dkt. 142 at 5–6, Exs. 9, 13. Thus, to the extent that Plaintiff seeks summary judgment

on this basis, the Motion should be denied as moot.

       Factual copying, however, is not sufficient to establish ultimate liability. In addition, a

plaintiff must establish that (1) “protectable elements” of plaintiff’s work were copied without

permission, Assessment Technologies of WI, LLC v. WIREdata, Inc., 350 F.3d 640, 644 (7th Cir.

2003) (“A work that merely copies uncopyrighted material is wholly unoriginal and the making

of such a work is therefore not an infringement of copyright.”), and (2) the copying was

“quantitatively and qualitatively sufficient to support the legal conclusion that infringement has

occurred.” Ringgold 126 F.3d at 76; Isringhausen Imports, Inc. v. Nissan N. Am., Inc., No. 10

Civ. 3253, 2011 WL 6029733, at *6 (C.D. Ill. Dec. 5, 2011) (de minimis copying is not




                                                 6
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 10 of 12 Page ID #3048



 actionable). Copying may not be actionable for a number of other reasons, including fair use.

        Here, as explained in detail in Take-Two’s Motion, the copying is not legally actionable.

 First, the copying was de minimis and therefore not actionable because when users play WWE

 2K, they choose from hundreds of real-world wrestlers, such that Mr. Orton and his Tattoos often

 do not appear at all. Also, the Tattoos are smaller than they appear in real life, and often are

 blurry, obstructed by other players, and accompanied by so many other game elements that the

 ordinary game user will perceive the Tattoos as a kind of visual noise. See Defs.’ Mot. 18–19.

 Second, the Tattoos are not original because they are unauthorized copies of tattoos created by

 another tattooist, who had already inked tribal tattoos on Mr. Orton’s body. Id. at 13. Moreover,

 the Tattoos feature common elements and motifs that are common across tattoos, and are thus

 not the property of Plaintiff. Id. at 13–14. Third, Plaintiff impliedly authorized the copying at

 issue because Plaintiff previously had authorized Mr. Orton to disseminate and license his

 likeness, including his Tattoos, and Mr. Orton’s likeness was licensed to Take-Two through the

 WWE. Id. at 7–9. Finally, WWE 2K makes fair use of the Tattoos because the Tattoos served

 fundamentally different purposes for the parties, the Tattoos are unoriginal and used only

 fleetingly in WWE 2K, Take-Two took no more than was necessary to achieve its purpose of

 creating a realistic video game and there is no market for licensing the use of tattoos on the

 individuals on whom they are inked in real life in a video game. Id. 9–17.

        Thus, to the extent that the Motion attempts to go beyond factual copying to reach issues

 regarding actionable (legal) copying, the Motion is unsupported by the facts in the record, or

 black-letter copyright law, and should be denied.

                                          CONCLUSION

        For the foregoing reasons, to the extent Plaintiff purports to move solely on the issue of

 factual copying, Take-Two respectfully requests that the Motion be denied as moot. To the


                                                   7
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 11 of 12 Page ID #3049



 extent the Motion touches issues related to actionable copying, including de minimis use, fair

 use, originality, and authorization, Take-Two respectfully requests that the Motion be denied.



  Dated: December 9, 2019                    Respectfully submitted,

                                             /s/ Dale M. Cendali
                                             Dale M. Cendali (admitted pro hac vice)
                                             Joshua L. Simmons (admitted pro hac vice)
                                             Christopher T. Ilardi (admitted pro hac vice)
                                             Miranda D. Means (admitted pro hac vice)
                                             Kirkland & Ellis LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             dale.cendali@kirkland.com
                                             joshua.simmons@kirkland.com
                                             chris.ilardi@kirkland.com
                                             miranda.means@kirkland.com

                                             Michael J. Nester (#02037211)
                                             Donovan Rose Nester P.C.
                                             15 North 1st Street, Suite A
                                             Belleville, Illinois 62220
                                             Telephone: (618) 212-6500
                                             mnester@drnpc.com

                                             Attorneys for Defendants Take-Two Interactive
                                             Software, Inc., 2K Games, Inc., 2K Sports, Inc.,
                                             and Visual Concepts Entertainment




                                                 8
Case 3:18-cv-00966-SMY Document 170 Filed 12/09/19 Page 12 of 12 Page ID #3050



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS
                             EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )               Case No. 3:18-cv-966-MJR-DGW
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                               CERTIFICATE OF SERVICE

         I hereby certify that on December 9, 2019, I electronically filed the foregoing
 Defendants’ Response to Plaintiff Catherine Alexander’s Motion for Partial Summary
 Judgment with the Clerk of the Court using the CM/ECF system, which will send notification of
 such filing to the following:
                  Anthony G. Simon             asimon@simonlawpc.com
                  Benjamin R. Askew            baskew@simonlawpc.com
                  Anthony R. Friedman          afriedman@simonlawpc.com
                  Carrie L. Roseman            croseman@simonlawpc.com
                  R. Seth Crompton             scrompton@allfela.com
                  Tracey Blasa                 tblasa@allfela.com
                  Jerry McDevitt               jerry.mcdevitt@klgates.com
                  Curtis Krasik                curtis.krasik@klgates.com

                                                  /s/ Dale M. Cendali
                                                  Dale M. Cendali (admitted pro hac vice)
                                                  Kirkland & Ellis LLP
                                                  601 Lexington Avenue
                                                  New York, New York 10022
                                                  Telephone: (212) 446-4800
                                                  dale.cendali@kirkland.com

                                                  Attorney for Defendants 2K Games, Inc., 2K
                                                  Sports, Inc., Take-Two Interactive Software, Inc.,
                                                  Visual Concepts Entertainment


                                              1
